Citation Nr: 0025424	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition as due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from June 1963 to June 1967.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  In December 1999, the Board remanded the case to the 
RO for additional development.  To the extent possible, that 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's skin condition is not recognized by the VA 
as a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted.

3.  No medical evidence relates the veteran's skin condition 
to service, to include herbicide exposure therein. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
condition as due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from a skin 
condition as a result of exposure to herbicides in Vietnam.  
He contends that service connection for this condition is 
therefore warranted. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999). 

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) 
(1999), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran was exposed 
to Agent Orange during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (1999).  

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, a veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, a veteran can also establish 
service connection for residuals of exposure to Agent Orange 
by showing that a current disorder is in fact causally linked 
to such exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 C.F.R. § 3.303.  In Combee, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In the present case, the veteran's service medical records 
dated from June 1963 to June 1967 make no reference to 
treatment of any skin problems other than an episode of 
treatment for poison oak dermatitis in January 1966.  Post-
service evidence also shows that the veteran developed a 
chronic skin problem many years after he separated from 
service.  The veteran underwent a dermatological examination 
by VA in April 1997, at which time he complained of a rash on 
his legs and nose.  It was noted that a lesion had been 
removed from his left ear and from the left deltoid area in 
1996.  Objectively, reddish-brown purpuric macules were 
observed on both shins, and a keratotic papule was located on 
the nose.  There was a scar with an adjacent soft bluish 
nodule on the left pinna.  A vaccination scar with an 
adjacent pearly nodule was located on the left deltoid.  The 
right deltoid area had a similar pearly nodule.  No cysts or 
comedones were observed on the face.  The examiner concluded 
with diagnoses of (1) Schamberg's disease on the shins, (2) 
actinic keratosis of the nose, (3) venous lake of the left 
ear, (4) probable basal cell carcinoma of the left deltoid, 
(4) probable basal cell carcinoma of the right shoulder, and 
(5) no signs or symptoms of chloracne.  

VA outpatient treatment reports from the Oklahoma City VA 
Medical Center (VAMC) dated from 1996 to 1999 were associated 
with the claims file following the Board's December 1999 
remand.  These records reflect that the veteran was afforded 
an Agent Orange examination in April 1997, where he reported 
lesions located on his upper extremities.  These lesions, 
identified as dermatofibromas, were removed and determined to 
be noncancerous.  No medical opinion concerning the etiology 
of his dermatofibromas was provided.  

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for a skin condition under both direct and presumptive 
theories of service connection.  The record reflects that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and there is competent medical evidence demonstrating 
that he currently suffers from a skin condition.  
Nevertheless, this condition is not among the diseases for 
which the Secretary of Veterans Affairs, under the Authority 
of the Agent Orange Act of 1991, has determined is associated 
with exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  The veteran's current skin condition 
has been identified as Schamberg's disease, actinic keratosis 
and dermatofibromas.  However, chloracne or porphyria cutanea 
tarda are the only diseases of the skin listed in 38 C.F.R. 
§ 3.309(e) for which service connection may be granted on a 
presumptive basis.  None of the clinical evidence includes a 
diagnosis of either chloracne or porphyria cutanea tarda.  In 
fact, the April 1997 VA examination report lists "no signs or 
symptoms of chloracne" in the diagnosis section.  Under 
these circumstances, service connection can only be 
established with proof of actual direct causation.  See 
Combee, supra.

However, as the veteran has also failed to present medical 
evidence linking his current skin condition to service, or to 
exposure to herbicides, there is no basis for a grant of 
service connection on a direct basis.  The veteran's service 
medical records made no reference to any skin condition; 
thus, no chronic skin condition was identified in service.  
Indeed, the first documented post-service evidence of a skin 
condition was not until 1997, nearly thirty years after his 
separation from service.  More importantly, none of the post-
service clinical records contains a medical opinion relating 
any of the veteran's current skin conditions to his period of 
service, to include herbicide exposure therein.  Despite 
contentions by the veteran and his representative that his 
skin condition is related to exposure to Agent Orange in 
service, lay assertions of medical etiology can never 
constitute evidence to render a claim well grounded under 
section 5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).

In the absence of competent medical evidence to support the 
veteran's claim that his skin condition is related to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Therefore, VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The veteran has indicated on several occasions 
that he was treated for skin problems in 1968 and 1969 at the 
Muskogee VAMC.  Pursuant to the Board's remand, the RO 
requested all medical records pertaining to the veteran from 
that facility.  However, the Muskogee VAMC indicated that no 
treatment records for the veteran were on file.  Finally, the 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the claim 
has been denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin condition as due to Agent Orange 
exposure is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

